Citation Nr: 0203094	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1994 to June 
1996.  He was a cadet at the United States Military Academy 
from July 1996 to August 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a determination by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran had active service from October 1994 to June 
1996; he was a cadet at the United States Military Academy 
from July 1996 to August 1997.

2.  The veteran did not continue on active duty for a 
continuous period of at least two years.

3.  The veteran was not separated from active duty for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, for the convenience of the 
Government, or involuntarily for the convenience of the 
Government as a result of a reduction in force.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code. 38 U.S.C.A. §§ 3011, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.7020, 21.7042 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records show that he enlisted 
in October 1994 and was discharged in June 1996.  In July 
1996, the veteran entered the United States Military Academy 
(USMA).  

In September 1996, the veteran was placed on a medical leave 
of absence after being diagnosed with testicular cancer.  He 
underwent chemotherapy during his medical leave and returned 
to the USMA in July 1997.  The record reveals that the 
veteran was admitted to Walter Reed Army Medical Center in 
August 1997, reportedly due to side effects of his 
chemotherapy.

The veteran states that he resigned from the USMA because it 
was obvious to him that he was not physically or mentally 
ready to endure the rigors of academy life.  A DD 214 shows 
that the veteran was discharged from the USMA in August 1997.  
The remarks section notes that the veteran's record of 
service included service as a USMA cadet and that such period 
of service was not creditable for commissioned service.  It 
also notes that the veteran had not completed his first full 
term of service.  The reason for the veteran's separation is 
stated as resignation, and he is noted to have been 
transferred to the inactive ready reserve.

The veteran contends that his time at the UMSA should be 
credited toward the fulfillment of his enlistment contract.  
In support of his contention, he points out that had he 
resigned while more than one year remained on his original 
enlistment, he would have been directed by the Army to 
fulfill his contract.  He also noted that the Army could have 
ordered him to fulfill the remaining six months of his 
contract, but chose not to do so.  The veteran also maintains 
that while he was on medical leave, he was under the care of 
military physicians who directed when and where he went and 
whom he saw with regard to his medical care.  

During the pendency of the veteran's appeal, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under Chapter 
30.  38 U.S.C.A. § 3011(a)(1)(A)(i) was amended to allow a 
veteran who first entered on active duty after June 30, 1985 
eligibility for Chapter 30 benefits if he or she served an 
obligated period of active duty of at least two years.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1826 
(2000).  The RO has not considered the veteran's claim 
pursuant to this Act.  However, because the Act does not 
substantively change any provision applicable to the 
veteran's claim (the veteran's obligated period of active 
duty not having been served), such consideration is not 
necessary and the Board may proceed in adjudicating the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991); 38 C.F.R. § 21.7042(a)(1) 
(2001). The individual also must have served an obligated 
period of active duty of at least two years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i) (West 1991 & 
Supp. 2001) as amended by Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1825 (2000).  

In this case, the evidence indicates that the veteran first 
entered on active duty in October 1994.  Therefore, he has 
satisfied the first prong of 38 U.S.C.A. § 3011. The veteran 
has failed to satisfy the second prong, however, as a DD Form 
214 shows that he did not serve his obligated period of 
active duty.  Rather, he served one year, 8 months, and 13 
days of an initial three-year enlistment period.  A 
Department of the Army document, dated in January 1997, shows 
that he was released from active duty on June 30, 1996, not 
by reason of physical disability, and that he thereafter 
commenced service as a cadet at the USMA.  His DD Form 214 
for the period ending in August 1997 shows that the veteran 
resigned from the USMA and was transferred to the inactive 
ready reserve in August 1997.  Further, the August 1997 
memorandum relieving the veteran from active duty clearly 
states that this release was also not by reason of physical 
disability.

The Board notes that an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment or 20 months of a less than three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct, but which 
interfered with his performance of duty.   38 U.S.C.A. § 
3011(a)(1)(B) (West 1991 & Supp. 2001) as amended by Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 103, 114 Stat. 1822, 1825 (2000).  

In light of the applicable criteria, the veteran clearly is 
not eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(A), as he was not discharged for a service- 
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment 
or 20 months of a less than three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.  Rather, he was discharged, in 
the first instance, to begin service as a cadet at the USMA, 
and he was finally discharged due to his resignation from the 
USMA.  It is clear from the Department of the Army documents 
that neither discharge was considered by the service 
department to be a discharge due to disability.  

The Board notes the veteran's argument that his time as a 
cadet at the USMA should be credited toward completion of his 
original service enlistment.  However, service as a cadet at 
one of the service academies does not qualify as active duty 
service.  38 C.F.R. § 21.7020(b)(1)(ii)(B).  Therefore, the 
veteran's time as a cadet at the USMA clearly cannot be 
applied toward his initial enlistment contract for purposes 
of establishing entitlement to Chapter 30 educational 
benefits.  His only recognized service, for purposes of 
potential eligibility for Chapter 30 educational assistance, 
was the period of service extending from October 1994 to June 
1996, a period of less than the required length and, as 
discussed above, a period not terminated by one of the 
qualifying discharges set forth in 38 U.S.C.A. 
§ 3011(a)(1)(A).  

Finally, the Board recognizes that the veteran contributed a 
portion of his basic pay to participate in the Montgomery GI 
Bill program, and that he has requested a refund of those 
contributions.  However, there is no authority allowing for 
the Board to refund the veteran's contributions.  Under 38 
U.S.C.A. § 3011, any amount by which the basic pay of an 
individual is reduced under Chapter 30 will revert to the 
Treasury, and will not, for purposes of any Federal law, be 
considered to have been received by or to be within the 
control of such an individual.  Moreover, VA's General 
Counsel has indicated that any recourse for refund of such 
funds would in any even not be with VA, but with each 
specific branch of the Armed Forces.  VAOPGCADV 13-93 (O.G.C. 
Adv. 13-93).  Thus, the Board has no legal authority to grant 
a refund of the veteran's contributions.  Therefore, it 
appears more appropriate for the veteran to address his 
refund request directly to the appropriate service 
department.

The legal criteria governing basic eligibility requirements 
for Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Based on the 
foregoing, the Board finds that the veteran has not 
established eligibility for such benefits.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim of entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

